ON PETITION FOR REHEARING.
SULLIVAN, C. J.
— An application for a modification of the decision of this court has been made, and counsel for respondents contend upon the whole record that a new trial should have been granted, instead of remanding the case and directing judgment to be entered.
The court in its decision reversed the judgment of the lower court and remanded the cause, with instructions to the trial court to make finding of facts in accordance with that decision and to enter judgment for the appellant. After a re-examination of the record, we are satisfied that the case should have been remanded for a new trial. It is therefore ordered that said case be remanded for a new trial and that the decision be modified to that extent.
Stewart and Ailshie, JJ., concur.